t c memo united_states tax_court michael friedman and madeline friedman petitioners v commissioner of internal revenue respondent edward rosenthal and deborah rosenthal petitioners v commissioner of internal revenue respondent docket nos filed date j timothy bender and joseph p alexander for petitioners nancy b herbert and john e budde for respondent memorandum findings_of_fact and opinion hamblen judge respondent determined deficiencies in petitioners michael and madeline friedman's and federal_income_tax in the amounts of dollar_figure and dollar_figure respectively respondent also determined deficiencies in petitioners edward and deborah rosenthal's and federal_income_tax in the amounts of dollar_figure and dollar_figure respectively the issues for consideration are whether petitioners' s_corporation realized discharge_of_indebtedness income pursuant to sec_108 a in the taxable_year and whether petitioners may increase the basis in their s_corporation stock by the amount of any discharge_of_indebtedness income realized by the corporation findings_of_fact this case was submitted fully stipulated pursuant to rule the stipulation of facts and the exhibits are incorporated herein and found accordingly petitioners michael and madeline friedman resided in pepper pike ohio at the time the notice_of_deficiency was issued to them the friedmans filed joint federal_income_tax returns for the taxable years and on date the friedmans filed a claim_for_refund based on net operating lo sec_1these cases were consolidated for purposes of briefing and opinion 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3madeline friedman and deborah rosenthal are petitioners solely by virtue of having filed joint returns with their husbands hereafter references to rosenthal friedman petitioner-husband and petitioners will be to petitioner- husbands deductions from carrybacks relating to petitioner-husband's interest in manchester steel inc an s_corporation the friedmans claimed refunds in the amounts of dollar_figure and dollar_figure for the taxable years and respectively petitioners edward and deborah rosenthal resided in pepper pike ohio at the time the petition was filed in this case on date the rosenthals filed an amended income_tax return for the taxable_year claiming a carryback of a net_operating_loss for to the rosenthals claimed entitlement to a net_operating_loss which in turn was carried back to and subsequently on date the rosenthals filed a claim for refunds for the taxable years and for dollar_figure and dollar_figure respectively respondent mailed notices of deficiency to petitioners the deficiencies relate to petitioners' stock investment in manchester steel inc subsequently petitioners filed separate petitions for a redetermination of their respective income_tax deficiencies for the taxable years at issue background manchester consolidated industries inc old manchester was founded in by petitioners it was a major independent steel service_center specializing in the resale and processing of carbon flat rolled steel old manchester's success arose in part to its niche in the coated products market specializing in the hot-dipped galvanized and electro-galvanized steel market the company was extremely profitable over the years and petitioners as its operators and investors obtained significant returns on their investment subsequently petitioners engaged in negotiations with vernon bremberg bremberg and irwin kramer kramer to explore the possibility of acquiring specific assets from old manchester on date the foregoing negotiations culminated in a letter of intent on that date on date manchester steel inc new manchester a steel company which processed and distributed flat rolled steel and other related products was incorporated at the time of incorporation petitioners purchased shares in new manchester petitioners each owned shares of new manchester which was the equivalent of percent apiece the other shareholders in new manchester were bremberg and kramer who each owned shares combined bremberg and kramer owned percent of new manchester at all applicable times new manchester elected to be an s_corporation under the sale agreement old manchester retained certain assets and liabilities specifically new manchester purchased certain steel service_center assets and assumed a related debt of old manchester the assets acquired from old manchester included tangible assets of cash accounts receivables machinery equipment inventory land building improvements furniture and fixtures and intangible assets such as computer lists software goodwill covenant_not_to_compete trade_name and trademark new manchester in turn assumed dollar_figure million of old manchester's liabilities including a secured trade debt new manchester was able to obtain financing for the asset purchase secured_by the assets purchased from its predecessor the loan amounts also provided new manchester with working_capital also at the time of the asset purchases old manchester amended its articles of incorporation and changed its name to e m investments co new manchester however suffered from a severe economic downturn due to a variety of outside factors the steel company suffered significant and continuing operating losses and consequently was unable to complete orders and attract business in a timely and profitable manner subsequently the owners of new manchester were unable to find a purchaser for the assets of the company in that regard new manchester claimed a dollar_figure loss from its trade_or_business activities on its federal_income_tax return in the following year the company claimed a loss of dollar_figure from its trade_or_business activities on its federal_income_tax return one of new manchester's creditors was the international nederlanden bank n v nmb the foregoing debt was secured_by and undertaken in connection with the acquisition of old manchester's assets since new manchester had encountered economic and financial difficulties nmb sought to assist the steel company to effectuate a sale of its assets in that regard the value of nmb's collateral had significantly decreased subsequently new manchester failed to make interest payments due on or after date on date an involuntary petition for bankruptcy was filed on the behalf of new manchester under chapter of the u s bankruptcy code the bankruptcy case was administered in the u s bankruptcy court for the northern district of ohio nmb was the senior secured lender in the aforementioned proceeding on date the bankruptcy court granted a motion for an order conditioning the use sale or lease of new manchester's property on nmb's interests being protected next on date the bankruptcy court entered an order for relief it stated that since the statutory threshold had been satisfied an order for relief is hereby entered thereon the debtor i sec_4a ch proceeding is essentially a liquidation conversely a ch case is a proceeding for the reorganization of the debtor and the idea is for the debtor to emerge from the case as an operating entity with a different capital structure see spiotto acker a bankruptcy and insolvency primer overview of the reorganization process hereby ordered to prepare and file the required schedules no later than fifteen days from the date of this entry on date an attorney was appointed as trustee in bankruptcy several days later on date the bankruptcy trustee was authorized to operate new manchester's steel business throughout the course of the aforementioned bankruptcy proceeding the trustee filed periodic reports with the bankruptcy court on the state of the assets receipts and disbursements on date a schedule of assets and liabilities for new manchester with a statement of financial affairs attached was filed with the bankruptcy court the chief financial officer for new manchester signed the schedule under penalties of perjury new manchester's assets of real and personal_property were worth dollar_figure the steel company also held intangible assets valued at dollar_figure such as the trade_name customer lists and a noncompetition agreement new manchester's liabilities comprised dollar_figure dollar_figure and dollar_figure segregated between creditors holding secured claims creditors holding unsecured priority claims and creditors holding unsecured nonpriority claims respectively for a total liability of dollar_figure on date the bankruptcy court ordered certain claims to be satisfied pursuant to this order nmb was paid dollar_figure million and dollar_figure million on date and date respectively on date petitioners reached an agreement with kramer and bremberg which provided that friedman would acquire all interest in kramer's holdings in new manchester at the same time rosenthal would acquire bremberg's interest in new manchester before date in accordance with the aforementioned agreement petitioners became the sole shareholders of new manchester each respectively owning percent of new manchester on date a proceeding was begun in bankruptcy court to examine allegations by certain creditors that there were potential fraudulent_conveyances and or preferential transfers with respect to new manchester prior to the filing of the petition for bankruptcy the creditors further alleged that in connection with a prior leveraged buy-out of new manchester petitioners rendered new manchester insolvent or undercapitalized on date the bankruptcy court amended its order dated date and authorized the trustee to pay an additional dollar_figure to nmb to apply against its secured claim subsequently on date the bankruptcy court authorized the trustee to pay dollar_figure to an assignee of nmb sometime in date the bankruptcy court granted the trustee's request to retain an independent law firm as special counsel to investigate and prosecute possible fraudulent conveyance claims the trustee believed that the alleged fraudulent transfers arose from the transactions that accompanied the acquisition by new manchester of old manchester's assets on date counsel for petitioners and e m investments co served an answer to the bankruptcy court in connection with the trustee's effort to recover approximately dollar_figure million from inter alia petitioners on date petitioners submitted an offer_in_compromise to the trustee in the amount of dollar_figure to settle the foregoing claim sometime in date the trustee petitioned the bankruptcy court for an order authorizing the acceptance of the offer_in_compromise regarding disputed claims against petitioners and e m investments co kramer bremberg and other entities the trustee notified the bankruptcy court that despite the disparity between the dollar_figure million claim asserted by the trustee against petitioners and the offer of dollar_figure made by petitioners to settle the lbo litigation and any other claims of the estate against petitioners the trustee believes the offer of settlement to be a good_faith offer predicated upon petitioners' evaluation of their exposure and costs the trustee also noted that certain third parties or creditors might object to the terms of petitioners' offer_in_compromise but believed that the inherent risks of litigation and other factors involved supported the resolution on the terms offered however on date at a hearing the bankruptcy court empowered the trustee to settle and compromise his claims against all of the defendants including petitioners for the sum of dollar_figure million to be paid_by e m investments co subsequently the trustee was authorized to distribute the foregoing proceeds to pay certain expenses and creditors on date the bankruptcy trustee filed a final report final report with the bankruptcy court the report states all property of the estate except that claimed as exempt by the debtor without objection or determined by the bankruptcy court as exempt has been inventoried collected and liquidated or abandoned any property not heretofore abandoned by the trustee is now abandoned all claims have been examined and objections have been resolved subsequently on date based on the trustee's final report the bankruptcy court issued an order which discharged the trustee from his responsibilities and the chapter proceeding involving new manchester was adjudged closed 5old manchester's corporate successor and petitioners' wholly owned company see supra p opinion in the instant case the principal issue for our consideration is whether petitioners are entitled to an increase in their basis in an s corporation's stock as a result of any discharge_of_indebtedness income realized by that corporation however as a preliminary matter we must ascertain whether new manchester in actuality realized cod income which in turn determines whether petitioners are eligible to claim and carry back a dollar_figure loss first petitioners raise a procedural issue they contend that the commissioner should bear the burden of going forward with evidence establishing that the s_corporation did not realize cod income in the taxable_year we find that if the burden_of_proof were shifted to respondent that he would have fulfilled that requirement by a substantial preponderance_of_the_evidence before us as will be shown below the sum and substance of the evidence in this case reflects that the s_corporation new manchester did not realize cod income in the taxable_year at issue we now turn to whether petitioners' s_corporation realized cod income in the taxable_year respondent argues that 6discharge of indebtedness income is also referred to as cancellation of debt income cod income for purposes of this opinion we refer to the income generated from the discharge_of_indebtedness pursuant to sec_61 as cod income petitioners have not identified the date or event by which new manchester realized cod income under sec_61 in that year on the other hand petitioners contend that new manchester received a discharge of debt in a title proceeding in specifically petitioners infer that the appointment of a trustee to supervise and carry out the sale of the corporate assets the collection of outstanding claims and distributions to creditors were undertaken by the bankruptcy court itself or pursuant to that court's approval consequently petitioners suggest that these actions taken as a whole constitute a plan within the meaning of sec_108 finally for purposes of sec_108 the insolvency_exception petitioners in effect argue that it was a virtual certainty that new manchester could not make any payments subsequent to to satisfy the indebtedness sec_61 defines in a general manner gross_income as all income from whatever source derived sec_61 further elaborates on this broad language by providing that gross_income specifically includes amounts received from cancellation of indebtedness a taxpayer may realize cod income by paying an obligation at less than its face value 284_us_1 the underlying rationale of this principle is that a reduction in debt without a corresponding reduction in assets causes an economic gain and income to the debtor because the assets are no longer encumbered a cancellation of indebtedness generally produces income to the debtor in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge then the entire amount of the debt is considered the amount of income which the debtor must include in income sec_61 sec_108 provides an exclusion for cod income if a the discharge occurs in a title_11_case b the discharge occurs when the taxpayer is insolvent or c the indebtedness discharged is qualified_farm_indebtedness sec_108 defines the term title_11_case as a case under title of the united_states_code relating to bankruptcy but only if the taxpayer is under the jurisdiction of the court in such case and the discharge is granted by the court or is pursuant to a plan approved by the court sec_108 reads in part sec_108 exclusion from gross income-- in general --gross income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if-- a the discharge occurs in a title_11_case or b the discharge occurs when the taxpayer is insolvent or c the indebtedness discharge is qualified_farm_indebtedness an element necessary for the existence of cod income under sec_61 is that the taxpayer was in fact discharged from a liability whether a debt has been discharged is dependent upon the substance of the transaction 88_tc_435 a debt is considered to be discharged at the point when it becomes clear that the debt will never have to be paid id the test for determining when the required identifiable_event occurred is a practical assessment of all the facts and circumstances surrounding the likelihood of repayment of the debt id any identifiable_event that fixes with certainty the amount to be discharged may be taken into consideration id citing 274_us_398 briarpark ltd v commissioner tcmemo_1997_298 the existence of an almost imperceptible possibility that a debt may be collected at some indefinite future point does not preclude the recognition of cod income 492_f2d_1096 5th cir briarpark ltd v commissioner supra cf 23_tc_527 simply because a creditor has failed to remove a debt from its books does not signify that the debt has not been canceled exchange sec bank v united_states supra moreover the abandonment of collateral otherwise deemed worthless and which represents a debt's sole payment source is an identifiable_event which establishes the moment when the underlying debt is discharged cozzi v commissioner supra pincite see also 74_tc_1062 supplementing 73_tc_491 vacated and remanded on other grounds 692_f2d_152 1st cir affd in part and revd in part on other grounds sub nom 693_f2d_281 3d cir as a general matter petitioners assert that respondent narrowly interprets the word discharge for purposes of sec_108 in particular petitioners' arguments focus on the words title_11_case in sec_108 and d petitioners assert that the bankruptcy court's assumption of jurisdiction over new manchester and the trustee's undertaking to manage new manchester's affairs in bankruptcy occurred in a title_11_case in and should therefore be deemed to constitute a discharge_of_indebtedness for purposes of sec_108 conversely respondent argues that during the bankruptcy court did not effectuate a plan which discharged new manchester's outstanding debts or in fact grant such a discharge in that regard respondent points out that new manchester possessed assets at the end of the taxable_year and that the bankruptcy trustee was still actively pursuing claims beyond that date we reject petitioners' expansive reading of sec_108 and d which is contrary to the fundamental principle of statutory construction that where a statute is clear on its face unequivocal evidence of legislative purpose is required to override the plain meaning of the words used 83_tc_742 the language in sec_108 is fairly explicit it provides that a title_11_case means a case under title the bankruptcy code but only if the taxpayer is under_the_jurisdiction_of_the_bankruptcy_court and the discharge_of_indebtedness is granted by the court or is pursuant to a plan approved by the court sec_108 consequently we read the statute to contemplate that in general in a title_11_case the bankruptcy court must grant the discharge either in a specific order or as part of a plan approved by the court itself we observe that the bankruptcy trustee was active in conducting new manchester's business as well as disbursing amounts to creditors after the taxable_year in that vein the trustee periodically filed reports with the bankruptcy court on the status of the foregoing proceedings certain creditors filed a fraudulent conveyance claim against petitioners on date this claim was settled in when petitioners' wholly owned company paid dollar_figure million to the bankruptcy trustee these funds were in turn utilized to satisfy the outstanding claims of creditors finally in late the bankruptcy trustee delivered a final report which concluded that all claims had been settled in the following year the bankruptcy court issued a final order which ruled new manchester's bankruptcy proceeding to be closed thus a practical assessment of the relevant facts and circumstances does not indicate or even suggest that the underlying indebtedness was extinguished or discharged by the bankruptcy court in cozzi v commissioner supra pincite petitioners argue that new manchester was insolvent and as a practical matter there was a de_facto discharge_of_indebtedness in sec_108 the parties have in effect stipulated that new manchester was insolvent in that regard petitioners assert that it was exceedingly improbable that the outstanding liabilities would ever be paid however 8we note that in addition under the provisions of a ch bankruptcy proceeding a discharge may not be granted to a debtor who is not an individual stated in a different manner new manchester as a corporate debtor was ineligible for a discharge under the aforementioned ch proceedings u s c sec a effective for the years at issue in that regard there are procedures which provide the debtor to an absolute right to convert the case to a case under ch u s c sec_706 there must be an identifying event or other evidence to show that a debt has in fact been discharged see eg united_states v s s white dental manufacturing co supra pincite any identifiable_event which fixes the loss with certainty may be taken into consideration exchange sec bank v united_states supra pincite 128_f2d_366 5th cir cozzi v commissioner t c pincite 55_tc_820 revd on other grounds 455_f2d_316 10th cir 25_bta_1158 affd 68_f2d_1486 d c cir in this instance there was no identifying event or forgiveness on the part of the creditors that gave rise to discharge_of_indebtedness income during the taxable_year cozzi v commissioner supra accordingly we hold that petitioners' s_corporation did not realize cod income for the taxable_year finally even if the s_corporation had realized cod income for that year we have held that where such income is shielded from recognition by sec_108 it does not operate to increase the basis of the shareholders nelson v commissioner 9see also 74_tc_1062 supplementing 73_tc_491 vacated and remanded on other grounds 692_f2d_152 1st cir affd in part and revd in part on other grounds sub nom 693_f2d_281 3d cir 110_tc_114 thus petitioners as s_corporation shareholders would be precluded from increasing their basis in the corporate stock on account of cod income excluded from the corporation's gross_income cf winn v commissioner tcmemo_1998_71 to reflect the foregoing decisions will be entered under rule
